Citation Nr: 1545573	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-08 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1983 to August 1983, May 1999 to August 1999, and from February 2003 to February 2004.  He also served in the Air National Guard from October 1982 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the VBMS and Virtual VA claims file reveals a September 2015 Written Brief Presentation submitted by the Veteran's representative.  The remainder of the documents in the paperless, electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in May 2012 to determine the nature and etiology of his hypertension, an addendum opinion is necessary to decide his claim.

The Board notes that the Veteran had several periods of active duty, as outlined above.  On his September 1982 entrance exam, the Veteran's blood pressure was measured at 140/110.  For VA purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 or greater, and that "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  A service treatment note from November 2003, during the Veteran's final period of active duty service, shows a measurement of 139/96.  That service concluded in February 2004, and one month later, in March 2004, his blood pressure was 146/100.  In April 2005, the Veteran's blood pressure was found to be 155/100 and 147/104.  In October 2005, the Veteran sought medical attention for chest pains and was put on medication to control his blood pressure.  

The Veteran contends that he was first diagnosed with hypertension in 1998, prior to his second period of active duty service, while being treated at Keesler Air Force Base (AFB).  In a March 2012 formal finding, it was determined that the Veteran's full service treatment records, to include 1998 records from Keesler AFB, were unavailable.  However, at that time, a limited number of treatment records were located and associated with the Veteran's claims file.  The records associated at that time include a list of medication prescribed to the Veteran while undergoing treatment at Keesler AFB.  The Board notes that the list contains prescriptions for two hypertensive medications, prescribed in April 1998 and August 1998.  The instructions on the April 1998 prescription indicate the medication is to be taken for blood pressure. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Here, the May 2012 VA examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by his service.  In support of this conclusion, she noted the Veteran's elevated blood pressure on his 1982 entrance examination.  She then addressed the question of whether or not the Veteran's high blood pressure was aggravated beyond its normal progression by his service and concluded that it was not, because each time he had elevated blood pressure readings, he was either having other medical problems or was experiencing increased levels of stress, caused by events such as physical examinations.   She also noted that the Veteran had only been prescribed a single medication to treat his hypertension, whereas such a condition is usually treated with 2 to 3 medications.

The Board finds the examination report lacks sufficient rationale and is, therefore, inadequate for purposes of deciding the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)(stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The examiner did not proffer an opinion as to whether there was clear and unmistakable evidence that his condition underwent an increase at any point during his various periods of active duty service, and, if so, whether such an increase was the natural progression of the disease.  In addition, she did not address the Veteran's possible hypertension diagnosis in 1998.  Therefore, the Board finds that an addendum opinion should be obtained on remand.

The Board also finds that a remand is necessary in order to ascertain the Veteran's duty status in 1998.  In this regard, a Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Therefore, if hypertension were, in fact, initially diagnosed in 1998, it is imperative that the Board determine whether such was diagnosed during a period of active duty or ACDUTRA.

Finally, the Board notes that the most recent VA treatment records in the Veteran's file are dated in March 2010.  While on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his hypertension.  The AOJ should also obtain VA treatment records dated since March 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the Veteran's duty status for the year 1998 by consulting any appropriate source.  Dates of active duty and ACDUTRA are particularly relevant.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed hypertension since service.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from March 2010 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, return the claims file to the VA examiner who conducted the Veteran's May 2012 VA hypertension examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is then asked to opine as to the following:

a) Whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed any of his periods of active duty service: from March 1983 to August 1983; May 1999 to August 1999; and February 2003 to February 2004. 

b) Then, if there is clear and unmistakable evidence that the hypertension pre-existed any period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hypertension did not undergo an increase in the underlying pathology during that service. 

If there was an increase in the severity of the Veteran's hypertension, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

c) If there is no clear and unmistakable evidence that hypertension pre-existed any period of the Veteran's active duty service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in, or is directly related to, his active duty service, or manifested within one year of each discharge from active duty and, if so, describe in detail the symptoms of such.

d) The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension was incurred in or aggravated by any period of ACDUTRA. 

In offering the foregoing opinions, the examiner's attention is specifically directed to the September 1982 entrance examination report, which shows an elevated blood pressure reading of 140/110, as well as the 1998 list showing prescriptions for medication used to treat hypertension. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology, and the results of his blood pressure testing.  A detailed rationale for any opinion offered must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




